EXAMINER'S AMENDMENT
The following is in response to the amendment of February 4, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended as follows to remove a duplicate limitation:

1. (Currently Amended) 	A canvas cleaning device for cleaning a canvas of a paper machine while transporting the canvas, comprising: 
a base part that is slidable along a rail part extending in the width direction of the canvas;
a cone part that is attached to the base part so as to extend straightly; 
a high pressure water spraying device for spraying high pressure water onto the canvas formed inside the cone part;
an arm part that is formed so as to extend onto a downstream side from the base part;
a nozzle device that is attached to the tip of the arm part and used for spraying a chemical solution onto the canvas; and 
a negative pressure generating device for setting the inside of the cone part to a negative pressure, 
wherein the cone part and the nozzle device are disposed straightly along the transporting direction, the nozzle device is positioned on the downstream side from the cone part; and

inside the cone part, high pressure water is sprayed from the high pressure water spraying device onto the canvas, with the high pressure water being sucked by the negative pressure generating device.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn. 

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(b) has been overcome by way of the amendment.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 over Kashiwagi (JP 2009-144304) in view of Droscher (US 2010/0043843) has been overcome by way of amendment.

Allowable Subject Matter
Claims 1-4, 6-8, 13, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4, 20, and 25:  Regarding claims 1, 2, 4, and 25, in a canvas cleaning device of a paper machine, the cleaning device comprising: a rail part extending in the width direction of the canvas, a base part that is slidable along the rail part, a cone part that is attached to the 
Claims 3, 7, 13, 21, and 33: In a canvas cleaning device of a paper machine, the cleaning device comprising: a rail part extending in the width direction of the canvas, a base part that is slidable along the rail part, a cone part that is attached to the base part so as to extend straightly, a high pressure water spraying device formed inside the cone part, an arm part that is formed so as to extend onto a downstream side from the base part, and a nozzle device that is attached to the tip of the arm part wherein the cone part and the nozzle device are disposed straightly along the transporting direction with the nozzle device being positioned on the downstream side from the cone part, the prior art does not disclose or suggest the nozzle device comprises a chemical solution nozzle part and a pair of air nozzle parts formed so as to sandwich the chemical solution nozzle part, wherein the chemical solution nozzle part and the pair of air nozzle parts are disposed straightly along the transporting direction.
Claims 6, 8, 22, and 24:  In a canvas cleaning device of a paper machine, the cleaning device comprising: a rail part extending in the width direction of the canvas, a base part that is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748